OPINION OF THE COURT
On summary consideration, judgment appealed from and order of the Appellate Division brought up for review affirmed, with costs. The notice of claim provision of section 3813 of the Education Law is applicable to this action to enforce provisions of a collective bargaining agreement. The claims accrued for purposes of this section, when the damages became ascertainable, i.e., at the end of each year in which plaintiffs were contractually entitled to longevity payments (Matter of Board of Educ. [Wager Constr. Corp.], 37 NY2d 283, 290).
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.